 In the Matter of THE AMERICAN ROLLING MILL COMPANYandPATTERNMAKERS' LEAGUE OF. N. A., AFFILIATED WITH AMERICAN FEDERATIONiOF<LABOR.In the Matter of THE AMERICAN ROLLING MILL COMPANYandARMCOEMPLOYEES INDEPENDENT FEDERATION INC.-Cases Nos. 9-R-1093 and 9-R-1170 respectivelySUPPLEMENTAL DECISIONANDDIRECTIONMay 17,1944On March 2, 1944, the National Labor Relations Board issued a De-cision and Direction of Elections 'in the above-entitled proceeding."Pursuant to the Direction of Elections, separate elections by,secretballot were conducted on March 30 and 31, 1944; under the directionand supervision of the Regional Director for the Ninth Region (Cin-cinnati, Ohio) .On March 31,1944, the Regional Director, acting pur-suant to Article' III, Section 10, of National Labor Relations BoardRules and Regulations-Series 3,-issued and duly served upon theparties Tallies of the Ballots.Since no objections, to the conduct ofthe election were filed by any of the parties in Case No. 9-R-1093, andthe results of the election conducted in that case were conclusive, onApril 12, 1944, the Board certified that Pattern Markers' League ofN. A., A. F. L., had been designated and selected as the bargainingrepresentative of the Company's pattern makers.'As to the balloting in Case No. 9-R--1170 and its results, the tallyshowed as follows:'Approximate number of eligible voters--------------------- 4,000,Total ballots cast ----------------------------------------- 3,653Total ballots challenged----------------------------------222Total void ballots-------------------------------------10Total valid votes counted ----------------------------------- 3,426Votes cast for United Steelworkers of America, C. I. 0------- 1, 595Votes cast for Armco Employees Independent Federation,Inc---------------------------------------------------- 1,735Votes cast for neither------------------------------------96f1 55 N. L R. B. 231.2On April 5, 1944, the United Steelworkers of America,C I 0 , filed objections to theelection in Case No.9-R-1170, but withdrew them on April 26, 1944.56 N. L..R. B., No. 119.587781-45-vol 56-406091 t610DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn his Report on Challenged Ballots issued on May 5, 1944, theRegional Director indicated that the 222 challenges had been madeby the C. I. 0., the Independent, the Company, and the Board. TheRegional. Director stated further that, based upon his investigation.of the challenged ballots, he recommended that the challenges to theballots cast by those.persons listed on Appendix-A', attached hereto,be overruled and that their ballots be opened and counted: :He alsorecommended that the challenges to the ballots cast by those persons,listed` on Appendix B, attached hereto; .be sustained and that theirballots not be opened and counted.None of the parties'has takenexception to any of the recommendations of the' Regional Director.We have fully considered, his- recommendations, and we are of theopinion that they should be, and they hereby are, affirmed.DIRECTION'By virtue of and pursuant' to the' power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions.Act, and-,pursuant to Article III, Sections 9 and 10; of NationalLabor Relations, Board Rules, and, Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation authorized by the Board _to ascertain representatives for the purposes of collective bargainingwith The American- Rolling Mill Company,'Middletown, Ohio, the 'Regional Director 'for the Ninth Region shall,; with respect '"to theelection directed in Case No. 9-R-1170,, pursuant to the Rules "andRegulations of the Board, and 'subject'to Article III, Section 10, ofsaid Rules and Regulations, within ten '(10) days from the date'ofthis Direction, open and count the ballots cast by those persons' listed 'on Appendix A, andthereafter; prepare and cause to be served,'upon the parties, a Supplemental Tally of the Ballots, embodying _his 'findings therein and his recommendations as to the results- f-the._lsecret ballot conducted in that case."APPENDIX, ARalph RettigEarl "L. ReynoldsGordon Reed ,Ray SchickRobertW. TrichEarl A. ThomasGlenn EllisonPaul.Martin.-_George MadziaR. C. Green -Donald E.-FairburinJoseph CaldwellSam IngiversonJames McCutchenKenneth 'GitlowThomas P. RobertsonClifford Green'Writer RogersRobert Treadway -Donald NeikelEdward MeehanRobert McCandlessC.M. WoodruffJack Hogan; Jr:William D. Kreager,Lionel:McFeeterRobert Lemkel'Donald VennemanRay Sams ,Fred ByersGeorge L. HagenOmer LamphierStanley Frisby' THE AMERICAN ROLLING MILL COMPANY611DwightPhillipsMartha L. DredgeF. B. Sprague,Bernard WillisStellaMaddenJack ByrumHarold BerryRissie A. WilsonRussellHolidayArthur SixtLeva G. ChrismanGlenn E. HallRobert P. CampbellFrances NortonJohn HawthornJohn MasonerJacquelin ThoelkingHugli MahoneJohnDahrozsiKatherine.PoeVernon GoseBarbara ConradJohn R. CoulterCharles H. ,ChalfinDorothy HallEdward H. WadeJohn W. KlamaElsieMackFrederickWadsworth.Louis Davis'Violet DanielsPaul B. BaileyJohn SeegerAbe GordonHarry L. BerryWilbur ParshallAndrew SzaboElmer ThompsonGeorge KrugChaney BurnettForrest BarnhartHayes DaltonRaymond, BarrCharles HighleyCharles EgelstonRobert MehlAlpha SpicerV. M. MasseyEdward Mulligan ,Lucy CarterWilliam Niederauer'Dorothy ThompsonJoseph C. HeffnerGeorge StroupJoyce SouleGeorge E. BlossomHarry C. DanielJean WithrowJohn, HofferLevi LawsonRuby PorterEarl GutteryHubert Minor-Elizabeth TothMillard ShroteWilliam FrisbyJeanette AugsburgerPaul BalserOscar MonkSarah ThorpClarence HickeyWilliam DrakeAuerelia GossMaryR. ClarkFred SchullerMildred RoushJeanneWoodryFrank LovePauline WhittakerRuth VennefronHenry MayesMary V. WalckJohn W. JonesEstill FugateHelen FinneyAndrew J. MajcherGeorge StonebreakerWalter R. SmithLeonard J. BurgemierBabi Ki'useFrancisB. LewisDavid H. Davis.D. E. DotyLucilleHammondEdward W. PhillipsB. B. SchackelfordCain T. ReedFrederick J: FryeCarmen StarlingJanes NewkirkAllenHunterJane SeamanJames DennisGlenn MeersThelma WakelThomas D. HillRobert Lodge'Jeanne WallickMartin DanielsRaymond Smith'_'Virginia KnottDelbert,MannE. R. WestfallVera SchirmeyerJames GoforthEdward GrahamElizabeth RockRobert BurnettR. L. FitzpatrickMildred J. BairdKiser WellsWalter GemmakaMargie KohnCeleste DaRif,ArthurBoxwellAmy Baker,Stanley RockHughHickmanBlanche,Williams 'Frank BewleyRdy SwigartGeraldine McGeeGeorge PerryHugh Parker 612DECISIONSOF NATIONAL LABOR RELATIONS BOARDPaul J. CummingsRoy Gates -Vera ShafferJet PorterErnie LongAlbert A. GrimesClaud Hammonds,Andrew MyersOscar WesselmanHarry HollandCharles KlingHarry BrownJohn FrancisLeroy RomanRussell HillRussell CunninghamJerry AbnerJ.D. CummingsJ.- T. Foreman,APPENDIX BW. P. Kreager,Walter KrugRobert GibbsClifford JonesCharles Saylor,William LewisClarence MullJohn BoehmDoretta CoulthardHomer LancasterEarl SmithLoretta Bush -Lawrence StamperHoward B. SheleyVerola KashEdward R. SintzHoward ChrismanCatherine HechtEsther ThompsonElza MannAileen EvansWalter J. KilburnCora WellsPhylis J. KashEmery D. Daniels'William H. CraggF.W. KennedyOva DowningChester BasfordLambert BramwellOenieve BenhouseKenneth JonesAgnes DanielsBromwell LambertIStanley Dennis